DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
2.	Claim 2 is objected to because of the following informalities:  the limitation “the fuel system” in line 2 includes  a drafting error.  For the purpose of this Office Action, the limitation has been interpreted as “the fuel cell system”.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
3.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


4.	Claims 1 and 2 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
5.	Claim 1 recites the limitation "at the time" in line 5.  There is insufficient antecedent basis for this limitation in the claim.  For the purpose of this Office Action, the limitation has been interpreted as "at a time".
6.	Claim 1 recites the limitation "the current" in line 14.  There is insufficient antecedent basis for this limitation in the claim.  For the purpose of this Office Action, the limitation has been interpreted as  "a current".
7.	Claim 1 recites the limitation "the allowable charge" in line 19.  There is insufficient antecedent basis for this limitation in the claim.  For the purpose of this Office Action, the limitation has been interpreted as  "an allowable charge".
8.	Claim 2 is rejected as depending from claim 1.
9.	Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
10.	Claim 3 recites the limitation "at the time" in line 6.  There is insufficient antecedent basis for this limitation in the claim.  For the purpose of this Office Action, the limitation has been interpreted as "at a time".
11.	Claim 3 recites the limitation "the current" in line 12.  There is insufficient antecedent basis for this limitation in the claim.  For the purpose of this Office Action, the limitation has been interpreted as  "a current".
12.	Claim 3 recites the limitation "the allowable charge" in line 17.  There is insufficient antecedent basis for this limitation in the claim.  For the purpose of this Office Action, the limitation has been interpreted as  "an allowable charge".
Claim Rejections - 35 USC § 102
13.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

14.	Claim(s) 1 and 3 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kajiwara (US 2010/0233560) as cited in IDS dated 4/21/21.
Regarding claim 1, Kajiwara discloses a fuel cell system (abstract, Figs. 1 & 5) comprising: a fuel cell configured to generate electric power by electrochemical reactions between a fuel gas and an oxidizing agent gas(fuel cell 2, Figs. 1 & 5, [0018]-[0019]); a rechargeable battery configure to be charged with excess electric power and discharge an insufficient amount of electric power, at a time of electric power generation of the fuel cell(battery 62, Figs. 1 & 5, [0025]-[0026]); and a control device(control device 7, Figs. 1 & 5, [0018]), wherein the control device comprises a low efficiency power generation part configured to perform low efficiency power generation in which a power generation loss becomes greater than in normal power generation([0007], [0035]), and wherein the low efficiency power generation part comprises: an operating point setting part configured to set a target current and target voltage defining an operating point of the fuel cell at the time of low efficiency power generation(see α2 in Fig. 3, [0036]-[0037]) ; and a generated electric power control part configured to control a current of the fuel cell to the target current at the time of low efficiency power generation, and to make the generated electric power increase and decrease by making a flow rate of feed of oxidizing agent gas supplied to the fuel cell change so that a voltage of the fuel cell increases and decreases above and below the target voltage within a range where the charged and discharged electric powers of the rechargeable battery do not become larger than an allowable charged and discharged electric powers of the rechargeable battery(Fig. 5, [0050]-[0057], claims 1-6).
Regarding claim 3,  Kajiwara discloses a control method for a fuel cell system(abstract, Figs. 1 & 5), wherein the fuel cell system comprises: a fuel cell configured to generate electric power by electrochemical reactions between a fuel gas and an oxidizing agent gas (fuel cell 2, Figs. 1 & 5, [0018]-[0019]); and a rechargeable battery configured to be charged with excess electric power and discharge an insufficient amount of electric power, at a time of electric power generation of the fuel cell (battery 62, Figs. 1 & 5, [0025]-[0026]), and wherein the control method comprises: setting a target current and target voltage defining an operating point of the fuel cell, at the time of low efficiency power generation in which a power generation loss becomes greater than in normal power generation (see α2 in Fig. 3, [0036]-[0037]); and
controlling a current of the fuel cell to the target current at the time of low efficiency power generation, and making the generated electric power increase and decrease by making a flow rate of feed of oxidizing agent gas supplied to the fuel cell change so that a voltage of the fuel cell increases and decreases above and below the target voltage within a range where the charged and discharged electric powers of the rechargeable battery do not become larger than an allowable charged and discharged electric powers of the rechargeable battery (Fig. 5, [0050]-[0057], claims 1-6).
Allowable Subject Matter
15.	Claim 2 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and the objection and the rejection under 35 U.S.C. 112 set forth in this Office Action on claims 1-2 are overcome.
	In particular, the allowable limitation is the fuel cell system further comprises a motor-generator, and the control device further comprises a regenerative control prohibiting part configured so as to prohibit regenerative control recovering excess energy by using the motor-generator to the rechargeable battery at the time of low efficiency power generation.
	In the instant invention,  the reason for prohibiting regenerative control during rapid warmup operation is as follows([0093] US 2021/0376359). The allowable charged electric power Win changes due to the battery charging rate in addition to the battery temperature([0094]). Specifically, the power tends to become smaller when the battery charging rate is high compared to when it is low([0094]). For this reason, if regenerative control is performed during a rapid warmup operation and the battery charging rate becomes higher, the allowable charged electric power Win becomes smaller([0094]). As a result, when the excess electric power becomes larger, the possibility of the charged electric power of the battery becoming equal to or greater than the allowable charged electric power Win becomes higher([0094]).
Kajiwara discloses   the fuel cell system further comprises a motor-generator(64, Figs. 1 & 5, [0025]), but does not  disclose, teach or render obvious the control device further comprises a regenerative control prohibiting part configured so as to prohibit regenerative control recovering excess energy by using the motor-generator to the rechargeable battery at the time of low efficiency power generation.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICTORIA HOM LYNCH whose telephone number is (571)272-0489. The examiner can normally be reached 7:30 AM - 4:30 PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miriam Stagg can be reached on 571-270-5256. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VICTORIA H LYNCH/Primary Examiner, Art Unit 1724